DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 5, 10 and 15 are objected to because of the following informalities:  
Claim 5, the term “exhaust gas as well as a guide section” should be corrected to “exhaust gas, and a guide section”; 
Claim 10, the term “the diameter” should be corrected to “a diameter”; 
Claim 10, line 2, the term “the gap” should be corrected to “wherein a gap”; and
Claim 15, lines 2-3, the term “an exhaust gas recirculation line as well as a mixture formation device” should be corrected to “an exhaust recirculation line, and a mixture formation device”. 
Appropriate correction is required.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure 
The abstract of the disclosure is objected to because it contains phrases which can be implied, such as, “The invention relates to,” “according to the invention”. See lines 1 and 6 & 9 of the instant Abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the opening cross section" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the deflecting geometry" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the gap width" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the valve disk" in lines 2-3.  There are insufficient antecedent basis for these limitations in the claim. Note, it appears that dependent claim 13 should be depending on either dependent claim 11 or claim 12. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Holm (US 2013/0047959 A1).
Re claims 1 and 15, Holm (‘959) discloses a mixture formation device (see fig. 5 embodiment)  for installation in an intake channel 20 of an internal combustion engine 22 (w/ combustion chambers/cylinders 26; see fig. 1) operated with a combustible gas (i.e., diesel), comprising: 
a closing member (e.g., valve body 52; see fig. 5, par. 0041) with which the opening cross section of the intake channel 20 (fig. 5) of the internal combustion engine 22 can be reduced, 
at least one metering valve (e.g., one or more fuel injectors 80; see fig. 5, par. 0039 & 0042-0043) for metering the combustible gas (diesel) into the intake channel 20 of the internal combustion engine 22, 
at least one connector (e.g., supply part 70; see fig. 5 and par. 0041) for an exhaust gas recirculation line (not shown explicitly) of the internal combustion engine 22, 
wherein a deflecting geometry (A; see annotated fig. 5 below) of the closing member 52 diverts a fresh air stream (from upstream of valve body 52) into a diffuser (B; see annotated fig. 5 below), whereby a first feed point   see the disclosed one or more fuel injection points of fuel injectors 80, shown in fig. 5 and see also last 5 lines of par. 0043) and a second feed point (see 70 shown in fig. 5) for the gas that has been recirculated via the exhaust gas recirculation line (see par. 0041) are arranged downstream from the place with the deflecting geometry (A; see fig. 5 below).  
Re claim 2, Holm (‘959) also teaches wherein the at least one metering valve 80 (fig. 5) meters the combustible gas (diesel) into a fuel gas distribution ring that is connected via a channel to the diffuser (B; fig. 5 below) of the intake channel 20. Note, as shown in figure 5 and disclosed in par. 0042-0043, Holm teaches that the one or more injectors 80 may be positioned anywhere along the length of the air conduit/intake channel 20. Additionally, figure 5 shows that the diffuser (B) defines the claimed “fuel gas distribution ring” and “channel to the diffuser”, based on the disclosure of the cited paragraphs above.  
Re claim 3, Holm (‘959) also teaches wherein the channel (C, see annotated fig. 5 below) runs essentially perpendicular to an outflow opening of the metering valve 80. Note, fuel injector 80 in between (B) and (C) would be under consideration here.   
Re claim 4, Holm (‘959) also teaches wherein the exhaust gas recirculation line has an exhaust gas recirculation distribution ring (see 70 shown in fig. 5) that runs around an intake pipe of the intake channel 20, at least in certain sections.  
Re claim 5, Holm (‘959) also teaches wherein the closing member (valve body 52; fig. 5) has a deflecting section (e.g., the entire outer body of the valve 52 is considered to have the claimed “deflecting section”) to guide the flow of the fresh air (i.e., that’s upstream of valve 52), of the combustible gas (via injectors 80) and/or of the recirculated exhaust gas (via supply part 70), and a guide section (e.g., holder 54) with which the closing member 52  is positioned in a housing (e.g., the air conduit/intake channel 20 is considered the claimed “housing”) of the mixture formation device (fig. 5).  
Re claim 9, Holm (‘959) also teaches wherein the second feed point (see supply part 70, fig. 5) for the exhaust gas recirculation line is located downstream from the first feed point (of fuel injectors 80) for the gas, as seen in the flow direction of the fresh air through the intake channel (20). Note, at least one of the fuel injectors 80, shown at the very bottom of figure 5, is at least upstream of the second fee point of supply part 70 for the EGR line. Thus, as shown in figure 5, Holm clearly teaches that the second feed point (see supply part 70, fig. 5) for the 
Re claim 14, Holm (‘959) also teaches wherein the first feed point (of injectors 80) and the second feed point (of supply part 70) are arranged along a shared diameter (see fig. 5). In other words, they can all be provided along the same diameter of the intake channel 22. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holm (‘959).
Re claim 10, Holm teaches the invention as essentially claimed. However, Holm is completely silent regarding the design as claimed for the gap width of the diffuser amounting to approximately 1/8 to 1/800 of the diameter of an intake pipe of the intake channel.  However, it would have been an obvious matter of design choice to provide the gap width dimension for the diffuser as claimed because it has been held that a change in shape or configuration, without any criticality, is nothing more than .  
Allowable Subject Matter
Claims 6-8 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

    PNG
    media_image1.png
    647
    893
    media_image1.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Helsel et al. (US 2016/0222936 A1) teaches a similar fuel mixer having EGR line 470 (fig. 11-12) supplying EGR into the mixer for mixing with fuel and air before supplying to combustion chambers of engine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q NGUYEN whose telephone number is (571)270-5424.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



HUNG Q. NGUYEN
Primary Examiner
Art Unit 3747



/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747